          Case 6:21-cv-00356-ADA-JCM Document 1 Filed 04/09/21 Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

     KERRY WHITEHEAD,                                §
            Plaintiff,                               §
                                                     §
     v.                                              §   CIVIL ACTION NO. 6:21-cv-356
                                                     §
     FIKES WHOLESALE, INC, and                       §
     CEFCO CONVENIENCE STORES,                       §
             Defendant.                              §

                PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND

TO THE HONORABLE JUDGE OF SAID COURT:

          COMES NOW Plaintiff Kerry Whitehead (“Plaintiff” and/or “Whitehead”) and files this,

his Original Complaint and Jury Demand against Defendants Fikes Wholesale, Inc., (“Fikes”) and

CEFCO Convenience Stores (“CEFCO” or “Defendant”) concerning discrimination and

retaliation arising under the Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §

2000e et seq., the Civil Rights Act of 1866, as amended, 42 U.S.C. § 1981, and the Texas

Commission on Human Rights Act, TEX. LAB. CODE § 21.001, et seq. In support of Plaintiff’s

claims, he respectfully states as follows:

                                  I. JURISDICTION AND VENUE

1.        This Court has jurisdiction to hear the merits of Plaintiff’s claims under 28 U.S.C. §§ 1331

          and 1343(a)(4), 42 U.S.C. § 1981, and 42 U.S.C. § 2000e-5(f)(3).             The Court has

          supplemental jurisdiction over Plaintiff’s claims under the Texas Labor Code and Texas

          Law because those claims are so related to the claims in the action with the Court’s original

          jurisdiction that they form part of the same case or controversy under Article III of the

          United States Constitution. 28 U.S.C. § 1367.



PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                 PAGE 1
      Case 6:21-cv-00356-ADA-JCM Document 1 Filed 04/09/21 Page 2 of 6




2.     Venue is proper in this district under 28 U.S.C. § 1391 and 42 U.S.C. § 2000e-5.

                                         II. PARTIES

3.     Plaintiff is an African American male.

4.     Defendant Fikes Wholesale Inc., is incorporated and doing business in the state of Texas.

       CEFCO Convenience Stores is a wholly owned subsidiary of Fikes. The parties do business

       at 6261 Central Pointe Parkway, Temple, TX 76503. The parties can be served through the

       Fikes registered agent— Corporation Service Company d/b/a CSC Lawyers, Inc., 211 E.

       7th St. Ste. 620, Austin, TX 78701.

                              III. FACTUAL BACKGROUND

5.     Fikes Wholesale, Inc. is a multi-branded petroleum products marketer. Fikes is the parent

       company to six (6) business, including CEFCO Convenience Stores. The parent and

       subsidiary are headquartered at the same location in Temple, Texas. CEFCO owns and

       operates over 200 company branded convenience stores stretching from West Texas to

       Florida.

6.     At all times relevant to this complaint, Defendants have had over five hundred employees.

7.     Defendants are “employer[s]” within the meaning of 42 U.S.C. § 2000e and TEX. LAB.

       CODE § 21.002(8).

8.     Mr. Whitehead was employed by Defendants as one of CEFCO’s District Managers.

9.     Prior to being wrongfully terminated, Mr. Whitehead was enjoying a successful career at

       CEFCO, earning positive performance reviews under Manager Rick Schneider.

10.    Indeed, on or about February 27, 2018, Mr. Whitehead earned a strong performance

       review, with no score less than fully satisfactory. Manager Schneider expressed that Mr.




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                            PAGE 2
      Case 6:21-cv-00356-ADA-JCM Document 1 Filed 04/09/21 Page 3 of 6




       Whitehead was doing a great job and that there were not any areas of concern related to his

       performance. Mr. Whitehead’s performance resulted in a pay increase.

11.    Mr. Schneider would leave that position almost immediately afterwards.

12.    Unfortunately, Mr. Whitehead’s new supervisor, Ken Rowland—Regional Vice President,

       Operations, harbors prejudices and biases against African Americans.

13.    On or about April 5, 2018, approximately one-week after receiving a strong performance

       review, Mr. Rowland made the decision to place Mr. Whitehead on a Performance

       Improvement Plan (“PIP”). Mr. Whitehead was given 30-days to correct any alleged

       performance issues. Mr. Whitehead was placed on this PIP without prior notice of any

       alleged poor performance, verbal or written, in violation of Defendants’ progressive

       discipline policy.

14.    This failure of notice placed Mr. Whitehead at a significant disadvantage to other workers,

       outside of his protected class, because he was not afforded the same opportunities and

       chances to correct any alleged performance deficiencies.

15.    After being placed on the PIP, Mr. Whitehead reported Mr. Rowland’s discriminatory

       treatment to Human Resources.

16.    The negative treatment from Mr. Rowland increased, resulting in additional unfounded

       criticism and terminating Mr. Whitehead before the 30-day PIP concluded.

17.    Mr. Whitehead refutes any allegations citing poor performance. Nevertheless, at least four

       (4) white District Managers have been offered demotions to Store Manager positions in

       lieu of termination for poor performance. Mr. Whitehead was of course not offered the

       same opportunity.




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                            PAGE 3
      Case 6:21-cv-00356-ADA-JCM Document 1 Filed 04/09/21 Page 4 of 6




18.    After being terminated, Plaintiff timely filed an EEOC charge of discrimination and

       retaliation, which was co-filed with the Texas Workforce Commission Civil Rights

       Division. Plaintiff received a notice of right to sue letter from the EEOC on January 19,

       2021. This suit is being filed within 90 days of Plaintiff having received the notice of right

       to sue letter from the EEOC.

                                   IV. CAUSES OF ACTION

A.     Color and Race Discrimination/Retaliation

19.   Plaintiff realleges and incorporates the allegations contained in the above paragraphs as if

       fully stated herein.

20.   As described above, Defendant’s actions constitute unlawful discrimination on the basis of

       Plaintiff’s race in violation of 42 U.S.C. §2000e-2(a), 42 U.S.C. § 1981, and the Texas

       Commission on Human Rights Act, TEX. LAB. CODE § 21.001, et seq. The employment

       practices complained of above were intentional and he was terminated shortly after

       complaining of his discriminatory treatment.

21.   Plaintiff has satisfied all jurisdictional prerequisites in connection with his claims under

       Title VII, section 1981, and the Texas Labor Code.

22.   As a result of Defendant’s unlawful discrimination, Plaintiff has suffered and expects to

       suffer pecuniary losses, including but not limited to, lost wages and other benefits

       associated with his employment.

23.   As a result of Defendant’s discrimination, Plaintiff has suffered non-pecuniary losses

       including, but not limited to emotional pain, suffering, inconvenience, personal

       humiliation, mental anguish, loss of enjoyment of life, and other non-pecuniary damages.




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                               PAGE 4
       Case 6:21-cv-00356-ADA-JCM Document 1 Filed 04/09/21 Page 5 of 6




24.    Defendant acted at all relevant times with malice and/or reckless indifference to Plaintiff’s

       federal- and state-protected rights. Plaintiff therefore seeks punitive damages under 42

       U.S.C. §§ 1981, 1981a, and the Texas Labor Code.

25.    Additionally, Plaintiff seeks any and all equitable relief necessary to return him to the

       position that he would have been in but for Defendant’s unlawful discrimination.

26.    Defendant’s actions referenced in the above paragraphs have caused Plaintiff to retain the

       services of the undersigned counsel in order to pursue his state and federal rights in this

       action. Consequently, Plaintiff seeks attorneys’ fees, expert costs, and other costs of suit

       under 42 U.S.C. § 1981, 42 U.S.C. § 2000e-5(k), and the Texas Labor Code.

                                        V. JURY DEMAND

27.    Plaintiff hereby demands a jury trial on all issues, claims, actions, and defenses against

       Defendants.

                                            VI. PRAYER

       WHEREFORE, Plaintiff, respectfully requests that the above-named Defendants be cited

to appear in this matter and that, after jury trial by proof, Plaintiff be awarded:

       a.      Judgment against Defendant ordering Defendant to take such other reasonable

actions as may be necessary to remedy the effects of Defendant’s violation of 42 U.S.C. § 1981,

42 U.S.C. § 2000(e), and the Texas Labor Code;

       b.      Judgment against Defendant for lost wages and benefits, both back pay and front

pay;

       c.      In the alternative to front pay, judgment against Defendant reinstating Plaintiff to

his position of employment, equivalent position of employment, or the position of employment he

would have enjoyed but for the discrimination, if reinstatement is deemed feasible;


PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                              PAGE 5
        Case 6:21-cv-00356-ADA-JCM Document 1 Filed 04/09/21 Page 6 of 6




        d.      Judgment against Defendant for compensatory damages including emotional pain,

suffering, inconvenience, mental anguish, and loss of enjoyment of life;

        e.      Judgment against Defendant for punitive damages to the extent allowed under the

law;

        f.      Pre-judgment interest at the appropriate legal rate on all amounts awarded;

        g.      Interest after judgment at the appropriate legal rate on all amounts awarded until

paid in full;

        h.      Judgment against Defendant for Plaintiff’s reasonable attorneys’ and experts’ fees;

        i.      Costs of suit; and

        j.      Such other and further relief to which Plaintiff may justly be entitled.


        Respectfully submitted,                       Date: April 9, 2021

                                                       /s/ Adam S.Greenfield
                                                      Adam S. Greenfield
                                                      Texas Bar No. 24075494
                                                      agreenfield@candglegal.com

                                                      Board Certified in Labor & Employment Law
                                                      by the Texas Board of Legal Specialization

                                                      Edward Cloutman, III – Of Counsel
                                                      State Bar No. 04411000
                                                      crawfishll@prodigy.net

                                                      Cloutman & Greenfield, PLLC
                                                      3301 Elm Street
                                                      Dallas, Texas 75226
                                                      Phone: 214-642-7486




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                PAGE 6
